Title: To George Washington from Veritas, 3 June 1793
From: Veritas (pseudonym)
To: Washington, George


No. II.
To the PRESIDENT of the UNITED STATES.

SIR,
June 3. [1793]

IN countries where the people have little or no share in the government, (as in Great Britain for instance) it is not uncommon for the executive to act in direct opposition to the will of the nation. It is to be hoped that the practice of apeing the absurd and tyrannical systems of Britain, though already carried to an alarming extent in this country, will never proceed so far, as to induce our executive to try the vain experiment of officially opposing the national will. An attempt of this kind, at present, would be scouted with deserved contempt, and bring ruin on its author; and such must continue to be the case, unless government shall be able to establish so much corrupt influence as, with the aid of bayonet-logic, will be sufficient to support it, in defiance of the people.
Had you, Sir, before you ventured to issue a proclamation which appears to have given much uneasiness, consulted the general sentiments of your fellow-citizens, you would have found

them, from one extremity of the Union to the other, firmly attached to the cause of France. You would not have found them disposed to consider it as a “duty” to forget their debt of gratitude to the French nation; or to view with unconcern, the maganimous efforts of a faithful ally, to baffle the infernal projects of those despots who have confederated for the purpose of crushing her infant liberty. Neither would you have found them so far divested of the feelings of men as to treat with “impartiality,” and equal “friendship,” those tigers, who so lately deluged our country with the blood of thousands, and the men who generously flew to her rescue and became her deliverers. No, Sir—had even no written treaty existed between France and the United States, still would the strongest ties of amity have united the people of both nations; still would the republican citizens of America have regarded Frenchmen, contending for liberty, as their brethren; still would they have sympathized with them in their misfortunes, and have exulted in their success. Such, unquestionably, is the disposition of the generality of the people of the United States with respect to the French revolution. To such a people it would have been a pleasing circumstance, to have been able to discover in the proclamation a recognition of the treaties with France. That so little attention has been paid to the clamours which have arisen on this subject, in various parts of the Union, is to be lamented by every friend to the general government. Had you, Sir, considered the importance of retaining your popularity, you would, perhaps, have listened to the murmurs of the citizens; and have deigned to give them such explanations as might appear necessary to clear up the doubts which yet distract their minds. If this would have been descending too far, the secretary might have been authorized to satisfy the doubts or correct the mistakes of the people.
It ought never to be forgotten by our magistrates, that popular opinion is the basis of our government; and that when any public measure is not well understood, it would be by no means degrading to the authors of that measure, however exalted their station, to explain. Let me intreat you, Sir, to deal candidly with the people; and, without loss of time, to remove their anxiety, by informing them whether it is intended that the treaties with France are to be observed or not.

I am aware, Sir, that some court-satellites may have deceived you, with respect to the sentiments of your fellow citizens. The first magistrate of a country, whether he be called a king or a president, seldom knows the real state of the nation, particularly if he be so much buoyed up by official importance, as to think it beneath his dignity to mix occasionally with the people. Let me caution you, Sir, to beware that you do not view the state of the public mind, at this critical moment, through a fallacious medium. Let not the little buzz of the aristocratic few, and their contemptible minions, of speculators, tories, and British emissaries, be mistaken for the exalted and general voice of the American people. The spirit of 1776 is again roused; and soon shall be mushroom-lordlings of the day, the enemies of American as well as French liberty, be taught that American whigs of 1776, will not suffer French patriots of 1792, to be vilified with impunity, by the common enemies of both.

VERITAS.

